CONCURRING OPINION BY
Judge PELLEGRINI.
I agree with the majority that the Court of Common Pleas of Lackawanna County’s order should be reversed because service was improperly made by a constable rather than a sheriff. However, I disagree with the majority’s conclusion in dicta that Section 616 of the Real Estate Tax Sale Law1 is directory rather than mandatory.
Section 616 provides, in pertinent part: If within a period of ten (10) months after the date of the scheduled upset sale, the bureau has not filed a petition for a judicial sale under section 610 or the property has not been sold at private sale, the bureau shall, within the next immediately following two (2) months, file a petition for judicial sale of the property in the manner set forth in section 610.
(Emphasis added). While it is true that the word “shall” may, in certain contexts, be interpreted as directory, by doing so here, the majority renders Section 616 meaningless because it allows a judicial sale to occur at any time, in this case, more than eight years after the upset sale. Rather, I would hold that Section 616 provides that if a petition for judicial sale does not occur within one year of the scheduled upset sale, the process starts over and a new upset sale must be scheduled before the judicial sale process can begin.

. Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. § 5860.616.